--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS.  ASTERISKS DENOTE OMISSIONS.
 
AMENDED LICENSE AGREEMENT
 
This Amended License Agreement (“Amended License Agreement”) is entered into as
of December 16, 2013 (“Effective Date”), by and between ZBB Energy Corporation
(“ZBB”), a Wisconsin Corporation having its place of business at N93 W14475
Whittaker Way, Menomonee Falls, Wisconsin, USA and Lotte Chemical Corporation
(“Lotte”), f/k/a Honam Petrochemical Corporation, a Korean company having its
place of business at The LOTTE Tower building, 395-67, Shindaebang-Dong,
Dongjak-Gu, Seoul, 156-711 Korea; each individually referred to as a “Party” and
collectively as the “Parties.”
 
BACKGROUND
 
WHEREAS the Parties entered into Collaboration Agreement (defined in Section 1)
for the joint development of ZnBr flow batteries which was completed as of
January 31, 2012.
 
WHEREAS the Parties entered into a License Agreement on September 9, 2013 to
grant Lotte certain licenses to use the Technology (defined in Section 1).
 
WHEREAS the Parties agreed to amend a License Agreement dated on September 9,
2013 on the basis of Letter of Intent Amendment A on September 10, 2013.
 
WHEREAS ZBB desires to grant a license to Lotte to use the Technology and Lotte
desires to obtain a license to use the Technology from ZBB, in order to
manufacture and sell certain Products (defined in Section 1), as specified in
the license grant below and in accordance with the terms and conditions of this
Amended License Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the Parties agree as follows:
 
AGREEMENT
 
1. DEFINITIONS
 
The following capitalized terms have the meanings set forth below:
 
“Background Technology” means the technology, know how and technical information
and all Intellectual Property Rights in and to the technology, know how and
technical information owned, developed or acquired by ZBB prior to the
Collaboration Agreement, or outside the scope of the Collaboration Agreement,
which has application in the zinc bromide flow battery and power control systems
field, as identified in Exhibit A.
 
“Business Day” means a day on which commercial banks in the United States and
Korea generally are open to conduct their regular banking business.
 
“Collaboration Agreement” means the Collaboration Agreement signed by Lotte
(f/k/a Honam Petrochemical Corporation) and ZBB dated April 13, 2011 which was
executed between the Parties.
 
“Research Development Agreement” means agreement signed by Lotte and ZBB dated
December 16th, 2013 which was executed between the Parties.
 
“Exclusive Territory” means the territory of the Republic of Korea.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
1

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” or “IPR” means all intellectual property and
proprietary rights throughout the world, whether existing under statute or at
common law or equity, now or hereafter in force or recognized, including: (a)
trade secrets, know-how, trademarks, service marks, copyrights (including all
other literary and author rights), patents, inventions, designs, logos and trade
dress, moral rights, mask works, rights of personality, publicity, and privacy,
rights in customer information, rights (if any) in domain names; (b) any
application or right to apply for any of the rights referred to in clause (a);
(c) all renewals, reissues, extensions, divisions, continuations, continuations
in part, future equivalents, and restorations thereof, now or hereafter in force
and effect; and (d) all rights or causes of action for infringement or
misappropriation of any of the foregoing, including the right to collect and
retain damages from those causes of action.
 
“Non-Exclusive Territory” means all global territories with the exception of
China, the United States, and the Exclusive Territory.
 
“Product” means the ZnBr flow battery manufactured by Lotte using any of the
Technology.
 
“Program Technology” means, collectively, all of the Program Technology (as
defined in the Collaboration Agreement and the Research Development Agreement,
respectively) arising from the Project (as defined in the Collaboration
Agreement and the Research Development Agreement, respectively).
 
“Technology” means the ZnBr flow battery module, ZnBr flow battery stacks, and
technical information and know how related to the foregoing described in Exhibit
B (including all ZBB Background Technology included therein), and all IPR
associated with the foregoing. For purposes of this Agreement, the definition
“Technology” does not include any Program Technology.
 
2.            LICENSE GRANT
 
2.1           Exclusive License. Conditioned upon Lotte’s full compliance with
all of the terms herein, ZBB hereby grants to Lotte an exclusive,
non-assignable, non-transferable, non-sublicenseable, royalty-free limited
license to use the Technology in the Exclusive Territory in order to make, have
made, offer to sell, sell and install the Product in the Exclusive Territory.
 
2.2           Non-Exclusive License. Conditioned upon Lotte’s full compliance
with all of the terms herein, including payment of all fees and Royalties as set
forth in Section 4, ZBB hereby grants to Lotte a non-exclusive, non-assignable,
non-transferable, non-sublicenseable (a) royalty-free limited license to
reproduce, install, operate and use the Technology solely for Lotte Group’s
internal use and only at any facility or location owned, leased or operated by
or on behalf of Lotte Group in the Non-Exclusive Territory and in the United
States, in order to make and have made, the Product, provided that each such
facility or location shall have a primary purpose other than energy storage,
except in the limited circumstances where energy stored solely to service a
facility or building owned, leased or operated by the Lotte Group; and (b)
royalty-bearing limited license to offer to sell and sell the Product in the
Non-Exclusive Territory subject to the payment of the Royalties as set forth in
Section 4 and Exhibit C (Royalty Rates). “Lotte Group” means Lotte and any
Affiliate of Lotte (as defined in the Collaboration Agreement).
 
2.3           ZBB Support. Lotte can offer to sell, sell or install Products in
the United States, if ZBB gives its prior written approval, in each case at
ZBB’s discretion. In this case, upon Lotte’s request, ZBB and Lotte will use
commercially reasonable efforts to negotiate a separate written agreement
between ZBB and Lotte to support the approved Lotte sales activity (for example,
a separate agreement for sales and installation support services).
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
2

--------------------------------------------------------------------------------

 
 
2.4           No Other Rights.  Except for the rights expressly granted in
Sections 2.1, 2.2 and 2.3 of this Amended License Agreement, Lotte has no other
rights in the Technology, express or implied. All rights in the Technology,
except for those license rights expressly granted to Lotte in Sections 2.1, 2.2
and 2.3 of this Amended License Agreement, are reserved and retained by ZBB.
 
2.5           License Limitations.
 
(a)           Lotte may decompile, modify or improve the Technology for research
and manufacture of new version ZnBr flow battery for sale after collaboration,
in accordance with the terms and conditions of this Amended License Agreement;
 
(b)           Subject to this Amended License Agreement, Lotte will not reverse
engineer, decompile, modify or disassemble any of ZBB’s new Background
Technology developed after the end date of the Collaboration Agreement Project
Term (defined in the Collaboration Agreement), except and only to the extent
such activity is permitted by the Collaboration Agreement or by applicable law
notwithstanding this limitation;
 
 
(c)           Lotte will not remove any proprietary notices or labels on the
Technology or any copy thereof. Lotte will not use ZBB’s trademarks, trade
names, logos or other proprietary marks, or any contraction, abbreviation or
simulation of the trademark or name of ZBB in any manner in connection with this
Agreement, including advertising, publicity or otherwise, unless it is permitted
under a separate written agreement between the parties;
 
(d)           Lotte will not make any representations, warranties, or other
commitments on behalf of ZBB to any third party; and
 
(e)           Lotte will not exercise any license rights granted herein in
violation of any applicable laws, rules, regulations and ordinances in the
Exclusive or Non-Exclusive Territories or the United States.
 
3.            TERM AND TERMINATION
 
3.1           Term. This Amended License Agreement will commence as of the
Effective Date and will remain in effect (the “Term”) unless otherwise
terminated as set forth below. The “Royalty Term” will commence as of the
Effective Date and will remain in effect until December 31, 2019.
 
3.2           Termination for Cause.  Either Party may terminate this Amended
License Agreement for an uncured Cause (as defined below) upon at least thirty
(30) days prior written notice to the other Party.  If the subject Cause is not
cured within such thirty (30) day period, then the Party providing notice may
terminate this Amended License Agreement.  “Cause” means the material breach or
default of the other Party in the performance of the terms of this Amended
License Agreement.
 
3.3           Termination for Bankruptcy. Either Party may terminate this
Agreement by giving notice in writing with immediate effect to the other Party
upon occurrence of any of the following events:
 


ZBB and Lotte Confidential Information
Amended License Agreement
3

--------------------------------------------------------------------------------

 
 
(a)  
The other Party (i) institutes a voluntary case or undertakes actions to form an
arrangement with creditors for the purpose of paying past due debts or seeking
liquidation, reorganization, moratorium of payments or the suspension of payment
obligations, under any bankruptcy law (or any successor statute or similar
statute in any relevant jurisdiction) or otherwise, or consents to the
institution of an involuntary case thereunder against it, (ii) files a petition
in bankruptcy, (iii) applies for, or consents or acquiesces to the appointment
of a receiver, curator (including a temporary curator), liquidator,
sequestrator, trustee or other officer with similar powers, (iv) makes an
assignment for the benefit of creditors or (v) admits in writing its inability
to pay its debts generally as they become due.

 
(b)  
An involuntary case is commenced seeking the liquidation or reorganization of
the other Party under any bankruptcy law (or any successor statute or similar
statute under any relevant jurisdiction) or any similar proceeding under any
other law and (i)  the petition commencing the involuntary case is not dismissed
within 60 days of its filing, (ii) an interim trustee is appointed to take
possession of all or a portion of the property, and/or to operate all or any
part of the business of the other Party and such appointment is not vacated
within 60 days, (iii) an order for relief is issued or entered therein; or (iv)
a decree or order of a court having jurisdiction for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers is entered.

 
3.4           Effects of Termination. In the event of the termination of this
Amended License Agreement by ZBB under Section 3.2 due to Lotte’s Cause or under
Section 3.3, Lotte’s license grants under Sections 2.1, 2.2 and 2.3 will
terminate immediately, and Lotte will cease using the Technology and
distributing the Product, but ZBB shall not refund any payment and other fee
already received pursuant to this Amended License Agreement and Lotte will
remain obligated to pay all amounts due and owing pursuant to this Amended
License Agreement up to the date of termination. In the event of the termination
of this Amended License Agreement by Lotte under Section 3.2 due to ZBB’s Cause
or under Section 3.3, Lotte shall be entitled to continue practicing the rights
and licenses granted under this Amended License Agreement, provided that Lotte
pays the license fee in Section 4.1 and the Success Fee in Section 4.2 and
continues to pay all Royalties to ZBB (or its successor in interest) until the
end of the Royalty Term as they become due pursuant to the terms and conditions
of this Amended License Agreement, and complies with all of the terms and
conditions of this Amended License Agreement, which will survive such
termination and apply to Lotte’s exercise of its license rights hereunder; if
Lotte does not make such payments or does not comply with the terms and
conditions of this Amended License Agreement, all of its license rights will
terminate and Lotte will cease using the Technology and distributing the
Product.  Unless earlier terminated by ZBB under Section 3.2 due to Cause or
under Section 3.3, after the end of the Royalty Term, conditioned upon Lotte
making all payments due (including the license fee in Section 4.1, the Success
Fee in Section 4.2 and all Royalties) under the Amended License Agreement and
being in compliance with all of the Amended License Agreement’s terms and
conditions, Lotte’s license grants in Sections 2.1, 2.2 and 2.3 will survive
after the end of the Royalty Term and Lotte may continue practicing the right
and licenses granted under this Amended License Agreement in the Exclusive
Territory and Non-Exclusive Territory without further payment of royalty, in
accordance with the other terms and conditions of this Amended License
Agreement. Sections 1, 3.1, 3.4, 4, 5, 6, 7, and 8 will survive after the
termination or expiration of this Amended License Agreement.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
4

--------------------------------------------------------------------------------

 
 
4.           CONSIDERATION

 
4.1          License Fee. In partial consideration for the licenses granted
under this Amended License Agreement, Lotte will pay to ZBB a license fee of
$3.0 million dollars, which will be paid in 3 equal installments as follows: (a)
$1.0 million will be paid 20 days after the Effective Date of this Amended
License Agreement; (b) $1.0 million will be paid 45 days after the Effective
Date of this Amended License Agreement; and (c) $1.0 million will be paid 75
days after the Effective Date of this Amended License Agreement. If Lotte does
not pay ZBB any of the installments set forth in (a), (b) and (c) above for a
total license fee of $3.0 million dollars within 75 days after the Effective
Date of this Amended License Agreement, then this Amended License Agreement will
be terminated and the License Agreement between the Parties effective September
9, 2013 will be reinstated and will supersede this Amended License Agreement as
to the subject matter of those agreements.
 
4.2          Success Fee.  In addition to the License Fee set forth in Section
4.1 above, Lotte will pay ZBB a success fee of $1.0 million dollars (the
“Success Fee”), which will be paid in 3 installments on the dates on which the
following milestones are successfully achieved:
 
A.  
When a battery stack averages [***]% or more round trip DC efficiency over 100
cycles on a single stack test, Lotte will pay ZBB 50% of the Success Fee
($500,000); and

 
B.  
When test stacks (at Lotte) have completed 600 full cycles with less than or
equal to [***]% degradation, Lotte will pay ZBB 25% of the Success Fee
($250,000); and

 
C.  
When a 50 kWh system demonstrates [***]% or more efficiency at the DC bus and
the final design release of 500 kWh prototype system is approved by Lotte (such
approval not to be unreasonably withheld), Lotte will pay ZBB 25% of the Success
Fee ($250,000).

 
Both Party shall establish a “Steering Committee” and hold Steering Committee
Meeting for checking whether the above milestones are achieved or not under
Section 4.2. Each Party shall appoint two (2) persons to the Steering Committee,
one of which will be a business representative, one of which will be a person
who has technical knowledge.
 
If Lotte fails to make the payments of the Success Fee as set forth in this
Section 4.2 and does not cure such failure to pay within thirty (30) days after
Lotte has received notice from ZBB of such failure, then the total Success Fee
will become immediately due and payable and Lotte will pay to ZBB the difference
between $1.0 million and any payments already made to ZBB in accordance with
Section 4.2, Sub-Sections (A), (B) and (C).
 
4.3           Royalty
 
(a)  
Royalty Payments. Lotte will pay to ZBB the royalties as set forth in Exhibit C
(“Royalty” or “Royalties”).

 
(b)  
Reporting and Payment. Lotte will, within 30 days after the end of each calendar
quarter, provide ZBB with a report of Royalties accrued under this Amended
License Agreement and remit to ZBB the amounts corresponding to the report.

 
4.4           Taxes. All fees paid under this Amended License Agreement are
exclusive of all taxes, duties, fees, and other government mandated charges,
including sales, use, services, employment and value added taxes (“Taxes”).
Lotte will be liable and will pay for all applicable Taxes, except for ZBB’s
income taxes.  If Lotte is required to withhold Taxes from any payments made to
ZBB hereunder, Lotte may withhold such Taxes and remit them to the appropriate
authorities.  If Lotte withholds any Taxes, Lotte will provide ZBB with a
receipt from the relevant taxing authority.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
5

--------------------------------------------------------------------------------

 
 
4.5           Audit Rights. Lotte will keep and maintain accurate and detailed
books and records adequate to allow ZBB to ascertain the amount of Royalties
payable hereunder for the duration of the Amended License Agreement and at least
five (5) years from the expiration or termination of the Amended License
Agreement or the Royalty Term, whichever is later.  ZBB will have the right to
audit Lotte’s books, records, and facilities no more than once annually, during
normal business hours and upon reasonable notice, until one (1) year after the
expiration or termination of the Amended License Agreement or the Royalty Term,
whichever is later, for the purpose of verifying the amounts due and payable to
ZBB and to verify Lotte’s compliance with the terms of this Amended License
Agreement.  Only for this purpose and to an extent reasonable for this purpose,
such audit will be performed by an external auditor that is a certified public
accountant selected by the ZBB. The auditor will be bound by customary
confidentiality requirements for such auditing activity. ZBB will pay its costs
for such audits, unless an audit discloses underpayment by Lotte of more than
five percent (5%) of the total amounts due for a calendar quarter, in which case
Lotte will reimburse ZBB for all costs and expenses incurred in connection with
such audit (including the fees and expenses of the auditor) in addition to
correcting any underpayment found to be owing by the audit. In the event that
any such audit reveals an underpayment of amounts due, Lotte will promptly pay
all amounts due plus 12% per annum interest thereon.
 
4.6           Currency. All amounts set forth in this Amended License Agreement
are, and all payments under this Amended License Agreement will be, in United
States Dollars. If Lotte calculates Royalty payments in currency other than
United States dollars, such foreign currency will be converted to United States
dollars at the conversion rate for foreign currency as published in the eastern
edition of The Wall Street Journal published on the last Business Day in the
United States (notwithstanding the definition of “Business Day” in Section 1
above) of the applicable calendar quarter.
 
5.            CONFIDENTIALITY
 
Each Party (the "Receiving Party") undertakes to retain in confidence the terms
of this Amended License Agreement and all other non-public information,
technology, materials and know-how of the other Party (“Disclosing Party”)
disclosed or acquired by the Receiving Party pursuant to or in connection with
this Amended License Agreement that is either designated as proprietary and/or
confidential or, by the nature of the circumstances surrounding disclosure,
ought in good faith to be treated as proprietary and/or confidential
("Confidential Information"); provided, that each Party may disclose the terms
and conditions of this Amended License Agreement to its immediate legal and
financial consultants in the ordinary course of its business and as required by
law or the rules of any applicable securities exchange.  Neither Party may use
any Confidential Information with respect to which it is the Receiving Party for
any purpose other than to carry out the activities contemplated by this Amended
License Agreement.  Each Party agrees to use commercially reasonable efforts to
protect Confidential Information of the other Party, and in any event, to take
precautions at least as great as those taken to protect its own confidential
information of a similar nature.  Each Party will also notify the other promptly
in writing if such Party learns of any unauthorized use or disclosure of any
Confidential Information that it has received from the other Party, and will
cooperate in good faith to remedy the occurrence to the extent reasonably
possible.  The restrictions set forth in this Section do not apply to any
information that: (a) was known by the Receiving Party without obligation of
confidentiality prior to disclosure thereof by the other Party; (b) was in or
entered the public domain through no fault of the Receiving Party; (c) is
disclosed to the Receiving Party by a third party legally entitled to make the
disclosure without violation of any obligation of confidentiality; (d) is
required to be disclosed by applicable laws or regulations (but in that event,
only to the extent required to be disclosed, and provided that the Disclosing
Party is given the opportunity to review and redact the Amended License
Agreement prior to disclosure); or (e) is independently developed by the
Receiving Party without reference to any Confidential Information of the other
Party.  Upon request of the Disclosing Party, the Receiving Party will return to
the Disclosing Party all materials, in any medium, that contain or reveal all or
any part of any Confidential Information of the Disclosing Party except that the
Receiving Party may retain one copy for archival purposes.  Each Party
acknowledges that breach of this provision by it would result in irreparable
harm to the other Party, for which money damages would be an insufficient
remedy, and therefore that the other Party will be entitled to seek injunctive
relief to enforce the provisions of this Section.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
6

--------------------------------------------------------------------------------

 
 
6.            WARRANTIES
 
6.1           Lotte Representations and Warranties. Lotte represents, covenants
and warrants to ZBB that:
 
(a)           Lotte is duly organized, validly existing, has full and adequate
power to own its property and conduct its business as now conducted, is in good
standing and duly licensed, and has procured all necessary licenses,
registrations, approvals, consents, and any other communications in each
jurisdiction as required to enable Lotte to perform its obligations under this
Amended License Agreement;


(b)           Lotte will comply with all applicable laws, rules, regulations and
ordinances;


(c)           Lotte will comply with all relevant export laws and regulations
(collectively, “Export Controls”).  If required by law, Lotte will provide ZBB
with all export classifications for the Product, a description of the technology
and components contained within the Product that are subject to Export Controls,
and copies of relevant export licenses obtained by Lotte or information
reasonably sufficient to substantiate that no license is required.  In addition,
upon ZBB’s request, Lotte will use commercially reasonable efforts to assist ZBB
with obtaining any required export licenses, if necessary.
 
(d)           The execution, delivery, and performance of this Amended License
Agreement by Lotte and the performance by Lotte of the transactions contemplated
in this Amended License Agreement have been duly and validly authorized by all
necessary action, corporate or otherwise, on its part, and this Amended License
Agreement constitutes the valid, legal, and binding obligation of Lotte; and


(e)           Lotte is not and will not be subject to any agreement or other
constraint that does, would, or with the passage of time would, prohibit or
restrict Lotte’s right or ability to enter into or carry out its obligations
hereunder.


6.2           DISCLAIMER. THE ENTIRE RISK AS TO THE RESULTS AND PERFORMANCE OF
THE TECHNOLOGY AND PRODUCT IS ASSUMED BY LOTTE.  ZBB DISCLAIMS ALL WARRANTIES,
INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE. THERE IS NO WARRANTY BY ZBB OF TITLE OR OF
NONINFRINGEMENT WITH RESPECT TO THE TECHNOLOGY OR PRODUCT. THIS DISCLAIMER IN
THIS SECTION 6.2 WILL NOT AFFECT ANY INDEMNIFICATION PROVIDED IN FAVOR OF LOTTE
IN SECTION 7.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
7

--------------------------------------------------------------------------------

 
 
7.             INDEMNITY
 
7.1           ZBB’s Indemnity Obligation.  ZBB will, at its sole expense, defend
(upon request), indemnify and hold harmless Lotte and its directors, officers,
employees, agents and independent contractors (collectively, “Lotte
Indemnitees”) from and against, and pay for, any and all judgments, liabilities,
bona fide settlements, penalties, losses, costs, damages, and other expenses
(including reasonable fees of attorneys and other professionals) arising from
any claim, action or proceeding brought by any third party (each a “Claim”) to
the extent the Claim is based upon infringement, violation or
misappropriation of any third party patent, copyright, trademark, service mark,
mask work, or trade secret in the Exclusive Territory or the Non-Exclusive
Territory by the Technology. Notwithstanding the foregoing, ZBB will have no
defense, indemnification or hold harmless obligation under this Section 7.1 or
otherwise under this Amended License Agreement for any Claim to the extent it
arises from (i) the Product; (ii) use of the Technology in a manner not
authorized by the terms of this Amended License Agreement; (iii) modification of
the Technology by anyone other than ZBB; (iv) combination of the Technology with
any other products, services, hardware, software, technology or other materials;
or (v) failure by Lotte to cease using the Technology as requested by ZBB to
avoid infringement, after ZBB notifies Lotte of the potential infringement.
 
7.2           Lotte’s Indemnity Obligation. Lotte will, at its sole expense,
defend (upon request), indemnify and hold harmless ZBB and its directors,
officers, employees, agents, and independent contractors (collectively, "ZBB
Indemnitees") from and against, and pay for, any and all judgments, liabilities,
bona fide settlements, penalties, losses, costs, damages, and other expenses
(including reasonable fees of attorneys and other professionals) arising out of
or related to Lotte’s breach of any representation, warranty, or other
obligation in this Amended License Agreement or any use (including distribution
and sale) of the Technology or Product, including any infringement, violation or
misappropriation of any third party patent, copyright, trademark, service mark,
mask work, or trade secret by the Technology to the extent the Claim arises
under Sections 7.1(i), (ii), (iii), (iv) or (v) above, or by the Product, to the
extent not due to (a) ZBB’s gross negligence or willful misconduct or (b) a
Claim that is covered by ZBB’s indemnity obligations under Section 7.1 of this
Amended License Agreement.
 
7.3           Right to Counsel; Payment. The indemnified party will have the
right to employ separate counsel, at its sole expense, and participate in the
defense of any claim. The indemnifying party will reimburse the indemnified
party, upon demand, for any payments made or loss suffered by any of the
indemnified party’s Indemnitees at any time, based upon the judgment of any
court of competent jurisdiction or pursuant to a bona fide compromise or
settlement of any claim, regarding any damages related to any claim for which
the indemnifying party is required to provide indemnification under this
Section. The indemnifying party will not settle any claim or action on the
indemnified party’s behalf without first obtaining the indemnified party’s
written consent.
 
7.4           DAMAGES LIMITATION. EXCEPT INDEMNIFICATION OBLIGATIONS ARISING
UNDER SECTION 7 (INDEMNITY), DAMAGES ARISING FROM ANY BREACH OF SECTION 5
(CONFIDENTIALITY), AND GROSS NEGLIGENCE OR WILFULL MISCONDUCT, IN NO EVENT WILL
EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES FOR ANY CLAIM ARISING UNDER THIS AGREEMENT, REGARDLESS OF THE CAUSE OF
ACTION AND EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
8

--------------------------------------------------------------------------------

 
 
8.            MISCELLANEOUS PROVISIONS
 
8.1           Bankruptcy Assurance. The license rights granted to Lotte herein
shall be deemed licenses of “intellectual property” for purposes of the United
States Code, Title 11, Section 365(n). In the event of ZBB’s bankruptcy and a
subsequent rejection or disclaimer of this Amended and Restated License
Agreement, or the license rights granted herein, by a bankruptcy trustee or by
ZBB as a debtor in possession, whether under the law of the United States, or in
the event of a similar action under applicable law, Lotte may elect to retain
its license rights, subject to and in accordance with the provisions of the
United States Code, Title 11, Section 365(n) or other applicable law.
 
8.2           Notices and Other Communications.  Any and all notices, requests,
demands and other communications required by or otherwise contemplated to be
made under this Amended License Agreement or applicable law shall be in writing
and in English and shall be provided by one or more of the following means and
shall be deemed to have been duly given (a) if delivered personally, when
received; (b) if transmitted by facsimile, on the date of transmission with
receipt of a transmittal confirmation or (c) if by international courier
service, on the fourth (4th) Business Day following the date of deposit with
such courier service, or such earlier delivery date as may be confirmed in
writing to the sender by such courier service. All such notices, requests,
demands and other communications shall be addressed as follows:
 
If to Lotte:


Name: Jack Hwang
Lotte Chemical Corporation
The LOTTE Tower Building
395-67 Shindaebang Dong
Dongjak-Gu
Seoul, 156-711 Korea


with a copy (which copy shall not constitute notice) to:


Name: Starwood Kim
Lotte Chemical Corporation
The LOTTE Tower Building
395-67 Shindaebang Dong
Dongjak-Gu
Seoul, 156-711 Korea


If to ZBB:


Mr. Dan Nordloh
Executive Vice President – Global Business Development
ZBB Energy Corporation
N93 W14475 Whittaker Way
Menomonee Falls, Wisconsin, USA 53051


with a copy (which copy shall not constitute notice) to:


Mr. Mark Busch
K&L Gates LLP
Hearst Tower, 47th Floor
214 North Tryon Street
Charlotte, North Carolina, USA 28202


or to such other address or facsimile number as a Party may specify to the other
Party from time to time in writing.

 
ZBB and Lotte Confidential Information
Amended License Agreement
9

--------------------------------------------------------------------------------

 
 
8.3           Severability.  If any provision in this Amended License Agreement
shall be found or be held to be invalid or unenforceable then the meaning of
said provision shall be construed, to the extent feasible, so as to render the
provision enforceable, and if no feasible interpretation would save such
provision, it shall be severed from the remainder of this Amended License
Agreement which shall remain in full force and effect.  In such event, the
Parties shall use their respective best efforts to negotiate in good faith a
substitute, valid and enforceable provision or agreement which most nearly
effects the Parties’ intent in entering into this Amended License Agreement.
 
8.4           No Waiver.  No waiver of any term or condition of this Amended
License Agreement shall be valid or binding on a Party unless the same shall
have been set forth in a written document, specifically referring to this
Amended License Agreement and duly signed by the waiving Party.  The failure of
a Party to enforce at any time any of the provisions of this Amended License
Agreement, or the failure to require at anytime performance by the other Party
of any of the provisions of this Amended License Agreement, shall in no way be
construed to be a present or future waiver of such provisions, nor in any way
affect the ability of a Party to enforce each and every such provision
thereafter.
 
8.5           Entire Agreement; Amendments.  The terms and conditions contained
in this Amended License Agreement (including the exhibits hereto) constitute the
entire agreement between the Parties and supersede all previous agreements and
understandings, whether oral or written, between the Parties with respect to the
subject matter hereof, including the License Agreement between the Parties
effective September 9, 2013, which is terminated as of the Effective Date of
this Amended License Agreement (except as otherwise set forth in Section 4.1 of
this Amended License Agreement), and the Letter of Intent (Amendment A) between
the Parties dated September 10, 2013.  No agreement or understanding amending
this Amended License Agreement shall be binding upon any Party unless set forth
in a written document which expressly refers to this Amended License Agreement
and which is signed and delivered by duly authorized representatives of each
Party.
 
8.6           Assignment and COC (Change of Control).  No Party shall have the
right to assign its rights or obligations under this Amended License Agreement
without the written consent of the other Party, except that either Party may
assign the Amended License Agreement without the other Party’s written consent
to the surviving entity in a merger, consolidation or reorganization or to the
purchaser in an acquisition of all or substantially all of the assets or stock
of the assigning Party, provided that prior to the assignment the assignee
agrees in writing to be bound by this Amended License Agreement.  Any assignment
or purported assignment not made in accordance with this Section shall be void
and of no force and effect.  This Amended License Agreement shall inure to the
benefit of, and shall be binding upon, the Parties and their respective
successors and permitted assigns.
 
8.7           No Agency.  The Parties are independent contractors.  Nothing
contained herein or done in pursuit of this Amended License Agreement shall be
construed as establishing a partnership, joint venture or similar relationship
between the Parties for any purpose whatsoever.
 
8.8           No Third Party Beneficiaries.  This Amended License Agreement is
made solely and specifically between and for the benefit of the Parties and
their respective successors and assigns, and no other person, unless express
provision is made herein to the contrary, shall have any rights, interests or
claims hereunder or be entitled to any benefits under or on account of this
Amended License Agreement as a third party beneficiary or otherwise.
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
10

--------------------------------------------------------------------------------

 
 
8.9           Governing Law. The validity, construction and enforceability of
this Amended License Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, USA, without regard to its conflict of
law principles. Any controversy or claim (“Dispute”), whether based on contract,
tort, statute or other legal or equitable theory (including but not limited to
any claim of fraud, misrepresentation or fraudulent inducement or any question
of validity or effect of this Agreement, including this Section 8.9) arising out
of or relating to this Amended License Agreement (including any amendments,
annexations or extensions) or the breach thereof shall be settled by
consultation between the Parties initiated by written notice of the Dispute by
one Party to the other Party. In the event such consultation does not settle the
Dispute within thirty (30) days after written notice of such Dispute, then the
Dispute may be submitted to and shall be settled by binding arbitration in
accordance with the then current ICC Rule for Dispute Resolutions and this
Section 8.9. The arbitration shall be governed by the United States Arbitration
Act, 9. U.S.C. §§ 1-16 to the exclusion of any provision of state law
inconsistent therewith or which would produce a different result. Judgment upon
the award rendered by the arbitrator may be entered by any court having
jurisdiction. The arbitration shall be held in Singapore unless otherwise agreed
to in writing by the parties. There shall be one arbitrator.  Neither Party may
unreasonably withhold consent of the selection of the arbitrator, and the
Parties will share the costs of the arbitration equally. The arbitrator shall
determine the substance of the claim(s) of the parties and render a final award
in accordance with the substantive law of the State of Wisconsin, excluding the
conflicts provisions of such law.  The arbitrator shall set forth the reasons
for the award in writing.  The terms hereof shall not limit any obligations of a
Party to defend, indemnify or hold harmless another Party against court
proceedings or other claims, losses, damages or expenses.  It is expressly
agreed that the arbitrator shall have no authority to award treble, exemplary or
punitive damages of any type under any circumstances regardless of whether such
damages may be available under the applicable law.
 
8.10           Counterparts.  This Amended License Agreement may be executed in
any number of counterparts, and each counterpart shall constitute an original
instrument, but all such separate counterparts shall constitute one and the same
instrument.
 
 
 
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amended License Agreement to be
executed by their duly authorized representatives as of the Effective Date.
 
 
 
 
ZBB ENERGY CORPORATION
 
 
 
LOTTE CHEMICAL CORPORATION
 
 
/s/ Eric C.
Apfelbach                                                               
By: (Sign)
 
/s/ Jim Koo Hwang                                                     
By: (Sign)
 
Name: Eric C. Apfelbach
 
 
Name: (Print): Jim Koo Hwang
 
Title: President and CEO
 
 
Title: Director
 
Date of Execution: December 16, 2013
 
 
Date of Execution: December 16, 2013



 
 
 
ZBB and Lotte Confidential Information
Amended License Agreement
12

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Royalty Rates
 
Royalty. Lotte will pay ZBB a Royalty on the Net Sales of the Product
distributed or sold by Lotte only within the Non-Exclusive Territory (“Royalty
Sales”). “Net Sales” means the total invoiced sale amount for Royalty Sales,
after deducting for customer discounts, allowances, returns, expenses,
transportation, shipping cost, packaging cost, insurance, delivery charges,
payment of taxes or any other expenses or adjustments. For avoidance of doubt,
for the purposes of the Royalty the Product does not include power conditioning
parts.
 
Royalty Rate. The Royalty rate shall be [***]% of the Net Sales.
 
Threshold Amount. $[***].
 
[***]
 


ZBB and Lotte Confidential Information
Amended License Agreement
13

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------